DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In a lighting engine comprising: a chassis having a cavity formed therein, a flexible printed circuit (FPC) mounted on a wall of the cavity with light emitting diodes (LEDs) positioned to emit light toward a center of the cavity, the FPC comprising: an insulator, an adhesive coupled with the insulator, a conductive layer on the insulator, the conductive layer being thicker than the insulator, and a high-reflectivity coverlay on the conductive layer; the LEDs mounted on the FPC to contact the conductive layer; a light guide positioned within the cavity to receive light emitted by the LEDs through an edge of the light guide; and a reflector adjacent to the light guide and configured to cover the light guide entirely, the reflector configured to reflect substantially all light incident on the reflector from the light guide back toward the light guide; prior art fails to show or suggest the cavity having an inner cavity and an outer cavity defined by a ridge extending from a bottom of the chassis, the inner cavity contained within the outer cavity and an outer wall of the ridge defining the outer cavity, the FPC mounted on the ridge with the LEDs positioned to emit light toward a center.
of the inner cavity, wiring in the outer cavity connected to the FPC via an electrical connector,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385.  The examiner can normally be reached on generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/LAURA K TSO/Primary Examiner, Art Unit 2875